DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 24, 2019 is compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 53 – 55 are drawn to preventing and treating myocardial injury, reciting administering proteins with “plasminogen active fragments”, “variants”, and “variant or fragments” thereof.  These claims are considered genus claims that encompass a wide array of fragments and variants.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of molecules.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all variants or fragments that might result from any protein having an overlapping fragment or variant thereof.  The instant disclosure fails to identify a single variant or fragment of a single plasminogen protein.  The possible variations of molecules are limitless with potentially millions of types of variants let alone any fragment, or any of a portion thereof.  
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, 


Claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 47 – 48, 51, 53 – 55 and 70 – 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The analysis of whether a claims is supported by the disclosure requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject 
“Prevention” provides the expectation that the disorder/condition does not occur in response to a challenge or initiating event.  While there is no requirement that prevention must be absolute in all cases, there is a reasonable expectation that some element of prevention can be shown.  The standard for such is extremely high, and it is expected that the showing will be actual rather than implied, prophetic, or with a model.  The standard of enablement is higher for such inventions because effective preventions of disease conditions are relatively rare and may even be unbelievable in the absence of strong supporting evidence.  
The instant claims are drawn to preventing myocardial injury by administering an effective amount of plasminogen to a subject.  The claims do not recite sufficient types of myocardial injury, effective amounts, subjects, dosages, regimens or any other active step other than administering plasminogen, such that one would know how to prevent myocardial injury in a given subject.  The prior art recognizes a wide variety of myocardial injury, not all of which are 
The instant specification fails to consider such myocardial injuries, related conditions or factors when preventing myocardial injury.  The instant specification fails to provide any direction or examples that show prevention of myocardial injury in any subject.  Moreover, the specification fails to provide sufficient guidance and teachings for how one can practice the claimed invention without an undue quantity of experimentation.
For these reasons, the claims are rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims	1 – 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 47 – 48, 51, 53 – 55 and 70 – 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In claim 2, it is unclear if the subject must have a myocardial injury caused by all of the listed conditions, or if they are in the alternative.  Applicant may overcome this rejection by amending the claim to recite proper Markush language OR by amending the recitation of “and” to “or” in line 4.  For purposes of examination, the injury causes are interpreted as alternatives.
In claim 5, it is unclear if the subject must have all of the listed conditions, or if they are in the alternative.  Applicant may overcome this rejection by amending the claim to recite proper Markush language OR by amending the recitation of “and” to “or” in line 4.  For purposes of examination, the injury causes are interpreted as alternatives.
Claim 8 and its dependents are drawn to a method for preventing or treating myocardial injury however are rendered vague and indefinite for reciting “an effective amount…to protect a myocardial tissue” because the specification discloses multiple conditions that may harm the tissue.  Examples include but are not limited to myocardial apoptosis, fibrosis, general function, dilation, cardia hypertrophy, among others.  Please note that the phrase "an effective amount" has been held to be indefinite when the claim fails to state the function which is to be achieved and 
In claim 21, the phrase “alleviates blood lipid” is confusing as it is unclear what function or result is intended to be encompassed by the phrase.  The claim is further indefinite because it is unclear if each of the actions must occur, or if they are in the alternative.  Applicant may overcome this rejection by amending the claim to recite proper Markush language OR by amending the recitation of “and” to “or” in line 3.  For purposes of examination, the functions are interpreted as alternatives.
In claim 24, it is unclear if the inflammation must be each of the listed conditions, or if they are in the alternative.  Applicant may overcome this rejection by amending the claim to recite proper Markush language OR by amending the recitation of “and” to “or” in line 2.  For purposes of examination, the inflammations are interpreted as alternatives.
In claim 47, the phrase “therapeutic means” is not adequately defined by the claim language or specification, thereby rendering the scope of the claim unclear.
In claim 48, it is unclear if the “other drugs” must include all of the listed drugs, or if they are in the alternative.  Applicant may overcome this rejection by amending the claim to recite proper Markush language OR by amending the recitation of “and” to “or” in line 6.  For purposes of examination, the drugs are interpreted as alternatives.


Claim Interpretation
The instant claims are drawn to preventing and/or treating myocardial injury in a subject wherein some claims recite a subject is at risk of an injury, while others recite what the injury may be a result of or caused by.  Since the claims are preventative in nature, and a subject that “has a risk” has not been specifically defined by the claims or specification, the treating population is interpreted to be any subject.  Moreover, the instant claims are interpreted to mean administering plasminogen to any subject.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 53 – 55 and 70 – 72 are rejected under 35 U.S.C. 102a2 as being anticipated by Robitaille et al. (US 2019/0231854).

Because the claims are not limited to a particular treating population (see claim interpretation above) and the claimed methods are preventative in nature, the reference anticipates the claimed subject matter.

Claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 47 – 48 and 53 – 55 are rejected under 35 U.S.C. 102a1 as being anticipated by Kakkar et al. (EP 0307847).
Regarding claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27 and 31, Kakkar teaches methods of administering plasminogen to subjects in need of lysing fibrin blood clots (col.1 line 45-55), who qualify as subjects having a risk of, is suspected of having and/or suffers from myocardial injury.  Regarding claims 47 – 48, the composition may further include other drugs, such as heparin or pro-UK (col.3 line 5-20).  Regarding claims 53 – 55, the plasminogen may be lys-plasminogen (abstract) that may be natural or synthetic (col.1 line 25-40).
Because the claims are not limited to a particular treating population (see claim interpretation above) and the claimed methods are preventative in nature, the reference anticipates the claimed subject matter.

s 1 – 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 47 – 48 and 53 – 55 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Ny et al. (US 2010/0028321).
Regarding claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27 and 31, Ny teaches methods of administering plasminogen to subjects having or at risk of having periodontal disease (abstract, 0025), who qualify as subjects having a risk of, is suspected of having and/or suffers from myocardial injury.  Regarding claims 47 – 48, the composition may further include other drugs, such as plasminogen activators (0026).  Regarding claims 53 – 55, the plasminogen may derivatives thereof, lys-plasminogen, glu-plasminogen, kringle domains (0032), mini-plasminogen (0025) that may be natural or synthetic.  
Because the claims are not limited to a particular treating population (see claim interpretation above) and the claimed methods are preventative in nature, the reference anticipates the claimed subject matter.

Claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 47 – 48, 53 – 55 and 70 – 72 are rejected under 35 U.S.C. 102a2 as being anticipated by Ny et al. (US 10086052); 102a1 and 102a2 as being anticipated by Ny et al. (2016/0184411, cited by US 10086052); and 102a1 as being anticipated by Ny et al. (WO 2008/027000, cited by US 10086052).
Regarding claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27 and 31, Ny teaches methods of administering plasminogen to subjects (abstract), who qualify as subjects having a risk of, is suspected of having and/or suffers from myocardial injury.  Regarding claims 47 – 48, the composition may further include other drugs, such as tPA (col.6 line 35-36).  Regarding claims 53 – 55, the plasminogen may derivatives, kringle domains, mini-plasminogen (col.6 line 45-51), 
Because the claims are not limited to a particular treating population (see claim interpretation above) and the claimed methods are preventative in nature, the reference anticipates the claimed subject matter.

Claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 47 – 48, 51, 53 – 55 and 70 – 72 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Ny et al. (US 7067492), Ny et al. (US 8318661), Ny et al. (US 8637010), OR Ny et al. (US 8679482).
Regarding claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27 and 31, Ny ‘492 teaches methods of administering plasminogen to subjects (abstract), who qualify as subjects having a risk of, is suspected of having and/or suffers from myocardial injury.  Regarding claims 47 – 48, the composition may further include other drugs, such as tPA (col.11 line 55-67). Regarding claims 51 and 53 – 55, the plasminogen may derivatives, endogenous (natural), recombinant (synthetic), human or of the claimed SEQ ID (col.7 line 42-56). Regarding claims 70 – 72, the plasminogen is administered at 10mg, that is repeated daily (col.3 line 5-16).
Regarding claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27 and 31, Ny ‘661 teaches methods of administering plasminogen to subjects (abstract, col.4), who qualify as subjects having a risk of, is suspected of having and/or suffers from myocardial injury.  Regarding claims 47 – 48, the composition may further include other drugs, such as tPA (col.4 line 33-41). Regarding claims 51 and 53 – 55, the plasminogen may fragments (col.15 line 30-45) as claimed (col.8 line 59-65). Regarding claims 70 – 72, the plasminogen is administered at 10mg that is repeated daily (claims 10, 12, 17).

Regarding claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27 and 31, Ny ‘482 teaches methods of administering plasminogen to subjects (abstract, col.2-3) who qualify as subjects having a risk of, is suspected of having and/or suffers from myocardial injury.  Regarding claims 47 – 48, the composition may further include other drugs, such as tPA (col.11 line 35-45). Regarding claims 51 and 53 – 55, the plasminogen may derivatives, endogenous (natural), recombinant (synthetic), human or of the claimed SEQ ID (col.7 line 30-44). Regarding claims 70 – 72, the plasminogen is administered at 10mg, that is repeated daily (col.3 line 7-16).
Because the claims are not limited to a particular treating population (see claim interpretation above) and the claimed methods are preventative in nature, the reference anticipates the claimed subject matter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 – 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 47 - 48, 51 and 53 – 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 10864257. Although the claims at issue are not identical, they are not patentably distinct from each other because both methods require administering the same plasminogen to treat myocardial injury and with other therapeutic drugs.

Claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 47 – 48, 51, 53 - 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1, 5 – 10 of copending Application No. 16/063 569; and
claims 1, 3, 5, 6, 8, 9, 11 – 13, 31, 33 of copending Application No. 16/624 170;

Claims 1 – 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 47 – 48, 51, 53 – 55 and 70 – 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1 – 4, 10, 13 – 14, 17 – 19, 22, 28 – 29, 37 – 38, 40, 442 – 44, 59 – 61 of copending Application No.16/469 599; and
Claims 1 – 3, 6, 12, 16 – 17, 27 – 29, 32 – 33, 49 – 52, 54 – 55 of copending Application No. 16/469 611. 
 
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods require administering the same plasminogen to treat myocardial injury and with other therapeutic drugs.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699